WRIT DENIED: There is no error in the trial court’s ruling. Although we are aware of this court’s opinion in Myers v. Ivey, 93-1166 (La.App. 3 Cir. 4/6/94); 635 So.2d 632, we choose not to follow Myers, supra. The plaintiff in this case is not attempting to circumvent the exclusive jurisdiction of the civil service commission as he has pursued his remedies with the commission. Although the allegedly tortious conduct of defendants is connected to the disciplinary action taken against plaintiff, the instant suit seeks damages for the tort of defamation which is not within the jurisdiction of the civil service commission.